Exhibit 10.3



 

SECURITY AGREEMENT

 

SECURITY AGREEMENT (this “Agreement”), dated as of December 24, 2019, by and
among Bespoke Extracts, Inc., a Nevada corporation (“Company”), and Anthony
Ivankovich, an individual (the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Securities Purchase Agreement between the Company and the
Secured Party (the “Purchase Agreement”), the Company has agreed to sell and
issue to the Secured Party and the Secured Party has agreed to purchase from the
Company, an original issue discount convertible debenture (the “Debenture”) and
certain other securities (collectively, the “Securities”);

 

WHEREAS, in accordance with the terms of the Debenture, the Company will be
required to repay any outstanding principal amount of the Debenture on the
Maturity Date thereof (the “Secured Obligation”);

 

WHEREAS, in order to induce the Secured Party to purchase the Securities, the
Company has agreed to execute and deliver to the Secured Party this Agreement
for the benefit of the Secured Party and to grant to it a first priority
security interest in certain property of Company to secure the prompt payment,
performance and discharge of the Secured Obligation;

 

NOW, THEREFORE, in consideration of the agreements herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto hereby agree as follows:

 

1. Certain Definitions. As used in this Agreement, the following terms shall
have the meanings set forth in this Section 1. Terms used but not otherwise
defined in this Agreement that are defined in Article 9 of the UCC shall have
the respective meanings given such terms in Article 9 of the UCC.

 

(a) “Collateral” means all of the Company’s right title and interest to the
inventory of the Company, including, without limitation, the current inventory
of the Company set forth on Schedule A hereto.

 

(b) “UCC” means the Uniform Commercial Code, as currently in effect in the State
of Nevada.

 

2. Security Interest. Company hereby assigns and grants to Secured Party a first
priority security interest and continuing lien in all of Debtor’s right, title
and interest in and to the Collateral, regardless of where located, including
all insurance claims and other rights to payment related to the foregoing, and
products of the foregoing and all accessions to, substitutions and replacements
for, each of the foregoing (all of the foregoing described property is referred
to herein as the “Collateral”).

 



 

 



 

3. Representations, Warranties, Covenants and Agreements of the Company. The
Company represents and warrants to, and covenants and agrees with, the Secured
Party as follows:

 

(a) Company is the owner of the Collateral, and no other person or entity has
any right, title, claim or interest in, against or to the Collateral.

 

(b) This Agreement (i) has been duly authorized by all necessary corporate
action of the Company, (ii) has been duly executed by the Company, and (iii)
constitutes the legal, valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except as enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditor’s rights generally.

 

(c) Company’s place of business (or, if Company has more than one place of
business, its principal executive office) is located at 323 Sunny Isles
Boulevard, Suite 700, Sunny Isles Beach, FL 33160. The Company’s true legal name
is as set forth in the preamble to this Agreement. The Company’s jurisdiction of
formation is as set forth in the preamble to this Agreement. Company does not do
business under any trade name or fictitious business name. Company will notify
Secured Party, in writing, within at least thirty (30) days of any change in its
place of business or jurisdiction of formation or the adoption or change of its
legal name, any trade name or fictitious business name, and will upon request of
Secured Party, execute or authenticate any additional financing statements or
other certificates or records necessary to reflect any change in its place of
business or jurisdiction of formation or the adoption or change in its legal
name, trade names or fictitious business name.

 

4. Protection of Collateral by Company.

 

(a) Company will not, without the prior written consent of Secured Party, except
in the ordinary course of business, sell, transfer or dispose of any Collateral.
Company may encumber the Collateral through junior liens subordinated to the
senior lien of the Secured Party in accordance with this Agreement. For purposes
of this Agreement, granting license or sublicense rights to the Collateral shall
not be deemed a sale, transfer or disposition of such Collateral, unless the
agreement of license or sublicense creates in the licensee or sublicensee rights
in the Collateral which are superior to those of the Company. Company shall, at
its own expense, appear in and defend any and all actions and proceedings which
purport to affect title to the Collateral, or any part thereof, or which purport
to affect the security interest of Secured Party therein under this Agreement.

 

(b) Company, in a timely manner, shall execute or otherwise authenticate, or
obtain, any document or other record, give any notices, do all other acts, and
pay all costs associated with the foregoing, that Secured Party determines is
reasonably necessary to protect the Collateral against rights, claims or
interests of third parties, or otherwise to preserve the Collateral as security
hereunder.

 



2

 

 

(c) Company shall promptly notify Secured Party of any claim against the
Collateral adverse to the interest of Secured Party therein not mentioned
herein.

 

5. Further Acts of Company. Company shall, at the request of Secured Party,
execute or otherwise authenticate and deliver to Secured Party any financing
statements, financing statement changes and any and all additional instruments,
documents and other records, and Company shall perform all actions, that from
time to time Secured Party may reasonably deem necessary or desirable to carry
into effect the provisions of this Agreement or to establish or maintain a
security interest in the Collateral having the priority provided for herein or
otherwise to protect Secured Party’s interest in the Collateral.

 

4. Rights and Remedies Upon Default.

 

(a) Upon the occurrence of an Event of Default (as defined in the Debenture),
Secured Party at its election, may file appropriate UCC or other financing
statements (subject to prior approval of the Company, such approval not to be
unreasonably withheld or delayed), or other documents to perfect its security
interest in the Collateral, together with any and all continuation, amendments
and modification filings related thereto and any other filings or recordings
Secured Party deems necessary or appropriate with respect to the Collateral and
Secured Party’s interest therein, and declare the entire outstanding balance of
the Secured Obligation, immediately due and payable, together with all costs of
collection, including reasonable attorneys’ fees, or may exercise upon or
enforce its rights in the Collateral, as set forth herein or under applicable
law.

 

(b) If an Event of Default (as defined in the Debenture) occurs, the Holder, at
its option: (a) may take any reasonable and lawful action to protect and realize
upon its security interest in the Collateral; and (b) in addition to the
foregoing, and not in substitution therefor, exercise any one or more of the
rights and remedies exercisable by Secured Party under any other provision of
this Agreement, or as provided by applicable law (including, without limitation,
the UCC). Secured Party shall have no duty to take any action to preserve or
collect the Collateral.

 

5. Applications of Proceeds. The proceeds of any sale, lease or other
disposition of the Collateral hereunder shall be applied first, to the expenses
of retaking, holding, storing, processing and preparing for sale, selling, and
the like (including, without limitation, any taxes, fees and other costs
incurred in connection therewith) of the Collateral, to the reasonable
attorneys’ fees and expenses incurred by the Secured Party in enforcing its
rights hereunder and in connection with collecting, storing and disposing of the
Collateral, and then to satisfaction of the Secured Obligation, and to the
payment of any other amounts required by applicable law, after which the Secured
Party shall pay to the Company any surplus proceeds. If, upon the sale, license
or other disposition of the Collateral hereunder, the proceeds thereof are
insufficient to pay all amounts to which the Secured Party is legally entitled,
the Company will be liable for the deficiency, together with interest thereon,
at the rate of 10% per annum (the “Default Rate”), and the reasonable fees of
any attorneys employed by the Secured Party to collect such deficiency. To the
extent permitted by applicable law, the Company waives all claims, damages and
demands against the Secured Party arising out of the repossession, removal,
retention or sale of the Collateral, unless due to the gross negligence or
willful misconduct of the Secured Party.

 



3

 

 

6. Costs and Expenses. The Company agrees to pay all out-of-pocket fees, costs
and expenses incurred in connection with any filing required hereunder,
including without limitation, any financing statements, continuation statements,
partial releases and/or termination statements related thereto or any expenses
of any searches reasonably required by the Secured Party. The Company shall also
pay all other claims and charges which in the reasonable opinion of the Secured
Party might prejudice, imperil or otherwise affect the Collateral or the
Security Interest therein. The Company will also, upon demand, pay to the
Secured Party the amount of any and all reasonable expenses, including the
reasonable fees and expenses of its counsel and of any experts and agents, which
the Secured Party may incur in connection with (i) the enforcement of this
Agreement, or (ii) the custody or preservation of, or the sale of, collection
from, or other realization upon, any of the Collateral.

 

7. Responsibility for Collateral. The Company assumes all liabilities and
responsibility in connection with all Collateral, and the obligations of the
Company hereunder or shall in no way be affected or diminished by reason of the
loss, destruction, damage or theft of any of the Collateral or its
unavailability for any reason.

 

8. Term of Agreement. This Agreement and the Security Interest shall terminate
on the date on which the Secured Obligation has been paid in full or otherwise
has been discharged, expired, or terminated. Upon such termination, the Secured
Party, at the request and at the expense of the Company, will join in executing
any termination statement with respect to any financing statement executed and
filed pursuant to this Agreement.

 

9. Power of Attorney.

 

Company appoints Secured Party and any officer thereof as Company’s attorney in
fact with full power in Company’s name and behalf to do every act which Company
is obligated to do or may be required to do hereunder; however, nothing in this
paragraph shall be construed to obligate Secured Party to take any action
hereunder nor shall Secured Party be liable to Company for failure to take any
action hereunder. This appointment shall be deemed a power coupled with an
interest and shall not be terminable as long as the Secured Obligation is
outstanding and shall not terminate on the disability or incompetence of
Company.

 

10. Notices. All notices, requests, demands and other communications hereunder
shall be in writing and made in accordance with the Debenture.

 

11. Miscellaneous.

 

(a) No course of dealing between the Company and the Secured Party, nor any
failure to exercise, nor any delay in exercising, on the part of the Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.

 

(b) All of the rights and remedies of the Secured Party with respect to the
Collateral, whether established hereby or by any other agreements, instruments
or documents or by law shall be cumulative and may be exercised singly or
concurrently.

 



4

 

 

(c) This Agreement constitutes the entire agreement of the parties with respect
to the subject matter hereof and is intended to supersede all prior
negotiations, understandings and agreements with respect thereto. Except as
specifically set forth in this Agreement, no provision of this Agreement may be
modified or amended except by a written agreement specifically referring to this
Agreement and signed by the parties hereto.

 

(d) In the event that any provision of this Agreement is held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, unless such
provision is narrowed by judicial construction, this Agreement shall, as to such
jurisdiction, be construed as if such invalid, prohibited or unenforceable
provision had been more narrowly drawn so as not to be invalid, prohibited or
unenforceable. If, notwithstanding the foregoing, any provision of this
Agreement is held to be invalid, prohibited or unenforceable in any
jurisdiction, such provision, as to such jurisdiction, shall be ineffective to
the extent of such invalidity, prohibition or unenforceability without
invalidating the remaining portion of such provision or the other provisions of
this Agreement and without affecting the validity or enforceability of such
provision or the other provisions of this Agreement in any other jurisdiction.

 

(e) No waiver of any breach or default or any right under this Agreement shall
be considered valid unless in writing and signed by the party giving such
waiver, and no such waiver shall be deemed a waiver of any subsequent breach or
default or right, whether of the same or similar nature or otherwise.

 

(f) This Agreement shall be binding upon and inure to the benefit of each party
hereto and its successors and assigns.

 

(g) Each party shall take such further action and execute and deliver such
further documents as may be necessary or appropriate in order to carry out the
provisions and purposes of this Agreement.

 

(h) This Agreement shall be construed in accordance with the laws of the State
of Nevada, except to the extent the validity, perfection or enforcement of a
security interest hereunder in respect of any particular Collateral which are
governed by a jurisdiction other than the State of Nevada in which case such law
shall govern. Each of the parties hereto irrevocably submit to the exclusive
jurisdiction of any New York State or United States Federal court sitting in
Manhattan county over any action or proceeding arising out of or relating to
this Agreement, and the parties hereto hereby irrevocably agree that all claims
in respect of such action or proceeding may be heard and determined in such New
York State or Federal court. The parties hereto agree that a final judgment in
any such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
The parties hereto further waive any objection to venue in the State of New York
and any objection to an action or proceeding in the State of New York on the
basis of forum non conveniens.

 

(i) This Agreement may be executed in any number of counterparts, each of which
when so executed shall be deemed to be an original and, all of which taken
together shall constitute one and the same Agreement. In the event that any
signature is delivered by facsimile transmission, such signature shall create a
valid binding obligation of the party executing (or on whose behalf such
signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Security Agreement to be
duly executed on the day and year first above written.

 

  BESPOKE EXTRACTS, INC.         By: /s/ Niquana Noel   Name: Niquana Noel  
Title: Chief Executive Officer

 

6

 

  

  SECURED PARTY:       /s/ Anthony Ivankovich   Anthony Ivankovich

 

7

 

 

Schedule A

 

Current Inventory

 

 

 

 

 

 

8

 



